


109 HR 5916 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5916
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Dingell (for
			 himself, Mr. Brown of Ohio,
			 Mr. Waxman,
			 Mr. Markey,
			 Mr. Boucher,
			 Mr. Towns,
			 Mr. Pallone,
			 Mr. Gordon,
			 Mr. Rush, Ms. Eshoo, Mr.
			 Stupak, Mr. Engel,
			 Mr. Wynn, Mr. Gene Green of Texas,
			 Mr. Strickland,
			 Ms. DeGette,
			 Mrs. Capps,
			 Mr. Doyle,
			 Mr. Allen,
			 Mr. Davis of Florida,
			 Ms. Schakowsky,
			 Ms. Solis,
			 Mr. Gonzalez,
			 Mr. Inslee,
			 Ms. Baldwin, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide for an increase in payment for physicians’ services under the
		  Medicare Program for 2007 and 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Patients’ Access to Physicians Act of 2006.
		2.Minimum update
			 for physicians’ services for 2007 and 2008
			(a)In
			 generalSection 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)), as
			 amended by section 5104 of the Deficit Reduction Act of 2005 (Public Law
			 109–171), is amended by adding at the end the following new paragraph:
				
					(7)Updates for 2007
				and 2008
						(A)For
				2007The update to the single conversion factor established in
				paragraph (1)(C) for 2007 shall not be less than 1 plus the Secretary’s
				estimate of the percentage increase in the MEI (as defined in section
				1842(i)(3)) for the year (divided by 100).
						(B)For
				2008The update to the single
				conversion factor established in paragraph (1)(C) for 2008 shall not be less
				than 1 plus the Secretary’s estimate of the percentage increase in the MEI (as
				defined in section 1842(i)(3)) for the year (divided by
				100).
						.
			(b)Conforming
			 amendmentSection 1848(d)(4)(B) of such Act (42 U.S.C.
			 1395w–4(d)(4)(B)) is amended, in the matter preceding clause (i), by striking
			 paragraphs (5) and (6) and inserting paragraphs (5), (6),
			 and (7).
			(c)Premium
			 transition ruleNotwithstanding any other provision of
			 law—
				(1)PremiumThe
			 monthly premium under section 1839 of the Social
			 Security Act (42 U.S.C. 1395r) for months in 2007 and 2008 shall be
			 computed as if this section had not been enacted.
				(2)Government
			 contributionThe Government contribution under section 1844(a) of
			 the Social Security Act (42 U.S.C.
			 1395w(a)) for months in 2007 and 2008 shall be computed taking into account the
			 provisions of this section, including paragraph (1).
				
